Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 and 6/26/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species 1: Figs. 1-6, with claims 1, 2, 5, 11 and 12 readable thereon, in the reply filed on 11/16/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (US 2007/0168128) in view of Lee et al. (US 9,944,217).
	Regarding claim 1, Tokoro teaches an obstacle sensing device mounted on an own vehicle to sense an obstacle present outside the own vehicle (Figs. 1-2), comprising:

an image capturing unit that is arranged to acquire image information corresponding to an image of a periphery of the own vehicle (Figs. 1-2 and 4, cameras 22);
a vehicle state acquisition unit that is arranged to acquire traveling state information corresponding to a traveling state of the own vehicle (Fig. 2, vehicular state sensors 51, 52, 53, 54, 25, etc.);
a position acquisition unit that is arranged to acquire, based on the output signal of the distance measurement sensor, relative position information corresponding to a relative position of the obstacle relative to the own vehicle (paragraphs 46, 47 and 70 teaches acquires the positional relationship between the vehicle and the object);
a shape recognition unit that is arranged to execute shape recognition of the obstacle based on the image information acquired by the image capturing unit and the traveling state information acquired by the vehicle state acquisition unit (paragraphs 47 and 55 teaches detecting the shape/position/width of the object by using edge extraction, pattern recognition, etc. Paragraph 17 teaches that cameras are used to detect the shape and size of the object); and

Although Tokoro teaches the ability to detect an obstacle on the road with the use of both a distance measurement sensor and an image capturing device, fails to explicitly teach that the system is capable of discarding the relative position information when the height of the shape is less than a predetermined dimension.
In an analogous art, Lee also teaches a shape recognition unit based on the image recognition means (in col. 27, lines 44-54) and also teaches the claimed wherein the detection processing unit is configured to discard the relative position information corresponding to the obstacle in a case where the shape recognition result indicates that a height dimension of the obstacle is less than a predetermined dimension (Lee: Figs. 15-18B, steps 1515, 1520 1525, 1530 and 1535 resulting in the discarding the position of the obstacle based on the fact that the height of the detected obstacle is less than a threshold height G).
Regarding claim 11, Lee teaches the claimed wherein the height dimension is a protrusion height of the obstacle from a road surface (Figs. 15-18B, height of obstacle from road surface). The prior motivation as discussed above is incorporated herein.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (US 2007/0168128) in view of Lee et al. (US 9,944,217) and further in view of Shimomura et al. (US 2016/0121889).
Regarding claim 2, the proposed combination of Tokoro and Lee teaches the claimed as discussed in claim 1 above with respect to the distance measuring unit, however, fails to explicitly teaches the claimed, however, Shimomura teaches the claimed wherein the at least one distance measurement sensor includes first and second distance measurement sensors provided at different positions (Fig. 1, different locations of sensors 26 on the vehicle), the first distance measurement sensor and the second distance measurement sensor are provided in such a positional relationship that the reflection wave produced by the search wave sent from any one of the first and second distance measurement sensors being reflected from the obstacle is able to be received as the reception wave for the other of the first and second distance measurement sensors, and the position acquisition unit is arranged to acquire the relative position information by triangulation based on respective positions of the first and second distance measurement sensors in a case where the reflection wave produced by the search wave sent from the first distance measurement sensor being reflected from the obstacle is received, as the reception wave, by the first distance 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Shimumura into the proposed combination of Tokoro and Lee because such an incorporation would allow for the benefit of improving the accuracy of object and distance detection (paragraphs 6-8).
Regarding claim 12, Shimumura teaches the claimed wherein the distance measurement sensor is an ultrasonic sensor (Fig. 1 and paragraph 27: ultrasonic sensors 26). The prior motivation as discussed above in claim 2 is incorporated herein.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (US 2007/0168128) in view of Lee et al. (US 9,944,217) and further in view of Sasabuchi et al. (US 9,321,460).
Regarding claim 5, the proposed combination of Tokoro and Lee teaches the claimed as discussed in claim 1 above with respect to the distance measuring unit, however, fails to explicitly teaches the claimed, however, Sasabuchi teaches the claimed wherein the shape recognition unit is arranged to acquire three-dimensional positions of multiple feature points on the image information based on the traveling state information acquired by the vehicle state acquisition unit and multiple pieces of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sasabuchi into the proposed combination of Tokoro and Lee because such an incorporation allows for the benefit of improving the accuracy of object/obstacle detection by utilizing depth information of the detected object/obstacle (Sasabuchi: col. 17, lines 8-26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sogawa (US 6,169,572) teaches an object recognizing apparatus utilizing stereo cameras.
Kawabata et al. (US 2010/0019935) teaches a parking assistance device .
Hiramaki et al. (US 2015/0219760) teaches a parking assistance device capable of detecting walls or curbstones.
Nallapa et al. (US 2017/0096102 teaches a parking obstruction locator and height estimator using radar, ultrasound and camera systems. 
Murai et al. (US 2017/0268684) teaches a system using millimeter-wave radars, cameras and laser radars to determine an object on a road surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481